DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the sake of expediting prosecution, the broadest reasonable interpretation of “temple” is discussed herein.  While the Applicant’s original disclosure references “a temple of the user” non-specifically, there is a description in [0017] that supports a narrower definition than would be understood by a person having ordinary skill in the art: “the temple region of a user's head when worn, rather than over a user's ears”.  This description appears to exclude the over-the-ear region as a portion of a user’s temple.  Further, the proportionality of the retention arms 104 are depicted as dimensioned so as to not extend to the ear of the wearer (Fig. 8).  A person having ordinary skill in the art would understand “temple” to be an anatomical region above temporal bone as well as above portions of the sphenoid, frontal, and pariental bones proximal to the temporal bone.  Further a person having ordinary skill in the art would understand “temple” to extend anatomically to regions above the temporalis muscle. The “temple” is not so limited as excluding a region above the ear nor a region directly behind the ear.  This is evidenced throughout patent literature in the nomenclature of spectacle structure as arms extending above, around, and behind a user’s ears are often referred to as “temples”. For the purposes of examination, the phrase “to contact a temple of a user” will not be interpreted as excluding contact above and behind the ear. 

    PNG
    media_image1.png
    710
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    500
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/162567 to Geyer et al. (hereinafter Geyer).  Citations reference the corresponding US Patent 11,079,610. 
Regarding claim 1, Geyer discloses an eyewear assembly, comprising: a continuous lens (lens 2, Fig. 1) part having a curved shape (Fig. 1) and extending from a first end (left end of lens 2, Fig. 1) to a second end (right end of lens 2, Fig. 1); and a pair of temple retention arms (temples 3, Fig. 1) hingably coupled (via swivel joint 4, Fig. 1, 14, 15) to the continuous lens part, each of the pair of temple retention arms configured to pivot between a closed position and an opened position (swivel, Figs. 1, 14, 15a-c); wherein each of the pair of temple retention arms is configured to contact a temple of a user to retain the eyewear assembly on the user (Figs. 1, 7, 20).
Geyer discloses that the length of the temples in Fig. 20 are such that they extend to be supported by the ear, causing them to extend beyond the edges of lens 2 (col. 10, ll. 25-27).  To contrast, alternative embodiments in Geyer depict the temples as no longer than the width of the lens (see Fig. 7).
Regarding claim 2, Geyer discloses each of the pair of temple retention arms is hingably coupled to the continuous lens part inwardly of the first end or the second end (Figs. 1 & 15a-c).
Regarding claim 3, Geyer discloses each of the pair of temple retention arms has a width that is less than half of an overall width of the eyewear assembly (temple is less than 1/3 of the length of the whole spectacle structure, Fig. 7).
Regarding claim 4, Geyer discloses the continuous lens part further comprises a narrowed portion at a midpoint between the first end and the second end (Fig. 1).
Regarding claim 5, Geyer discloses each of the pair of temple retention arms further comprises an inner portion (portion of temple 3 proximal to lens 2, Fig. 1, 7) and an outer portion (portion of temple 3 distal to lens 2, Fig. 1, 7), wherein the inner portion is situated between the temple of the user and the first end or the second end when the pair of temple retention arms are in the opened position (Fig. 1).
Regarding claim 6, Geyer discloses a thickness of the outer portion is greater than a thickness of the inner portion (Figs. 9 and 22 embodiments depict forked temples that would necessarily provide the claimed proportionality of thicknesses of inner and outer portions); see below.

    PNG
    media_image3.png
    225
    384
    media_image3.png
    Greyscale

Regarding claim 8, Geyer discloses the continuous lens part is tinted such that the eyewear assembly is configured to function as sunglasses (“Spectacles of this type having an optical central section made of a flexible elastic material serve, for example, to reduce the overall intensity of the light radiating into the eye of the wearer or to reduce it with respect to selected frequency ranges. Examples are sunglasses or yellow filter glasses”; col. 1, ll. 21-52).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,274,748 to Calilung et al. (hereinafter Calilung).
Regarding claim 1, Calilung discloses an eyewear assembly, comprising: a continuous lens (“unitary lens 512”, Fig. 30) part having a curved shape and extending from a first end (region near temple 516, Fig. 1) to a second end (region near temple 16, Fig. 1); and a pair of temple retention arms (earstems 514 and 516, Fig. 29-30) hingably (“the anterior end 517 of the earstem 516 can be rotatably (e.g., pivotally) or hingedly coupled relative to the housing 532 to provide a generally vertical axis of rotation 588”, Figs. 29-30) coupled to the continuous lens part (Figs. 29-30), each of the pair of temple retention arms configured to pivot between a closed position and an opened position (“the anterior end 517 of the earstem 516 can be rotatably (e.g., pivotally) or hingedly coupled relative to the housing 532 to provide a generally vertical axis of rotation 588”, Figs. 29-30); wherein each of the pair of temple retention arms is configured to contact a temple of a user to retain the eyewear assembly on the user (earstems 514 and 516, Fig. 29-30).
Regarding claim 5, Calilung discloseseach of the pair of temple retention arms further comprises an inner portion (anterior end of earstems 514 and 516, Figs. 29-30) and an outer portion (posterior end of earstems 514 and 516, Figs. 29-30), wherein the inner portion is situated between the temple of the user and the first end or the second end when the pair of temple retention arms are in the opened position (Figs. 29-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calilung in view of JP 2002-6263 to Yamaguchi (hereinafter Yamaguchi).
Calilung discloses the claimed invention as cited above though does not explicitly disclose the each of the pair of temple retention arms further comprises a spring flange situated proximate the inner portion and configured to be compressed by the first end or the second end when the pair of temple retention arms are in the opened position.
Yamaguchi discloses the each of the pair of temple retention arms (temples 4, Fig. 1 & 6) further comprises a spring flange (end piece 3, Figs. 1, 4, 6) situated proximate the inner portion (anterior of temple 4 proximal to lens 1, Figs. 1, 4, 6) and configured to be compressed by the first end or the second end when the pair of temple retention arms are in the opened position. (Figs. 1, 4, 6). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a spring flange on a temple arm as taught by Yamaguchi with the system as disclosed by Caililung.  The motivation would have been to stably support the temple providing an abutment on the lens side surface and thus prevent rotation of the lens (middle of Page 3 in attached copy of Yamaguchi).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geyer.
Regarding claim 9, Geyer does not disclose untinted optical portions. Elimination of the tinting disclosed by Geyer would have been an obvious variant of the prior art device.  Geyer discloses that tinting is among various means of protection provided by the optical assembly and elimination of tinting would have been understood by an artisan to remove the function of protecting the user from intense light. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geyer in view of CN 106908961 to Chen.
Geyer discloses the claimed invention as cited above though does not explicitly disclose: each of the pair of temple retention arms is at least partially fabricated from polylactic acid (PLA).
Chen discloses each of the pair of temple retention arms is at least partially fabricated from polylactic acid (PLA) (abstract & Claim 1). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a spectacle frame of PLA as taught by Chen with the system as disclosed by Geyer.  The motivation would have been to provide good physical performance, ultra-light weight, comfortable eye wear that is easy to clean (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872